Citation Nr: 0410027	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-08 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating action by the RO that denied 
entitlement to service connection for a psychiatric disorder, a 
low back disability, and a right foot disorder.  In January 2002 
the veteran appeared and gave testimony at a hearing at the RO 
before the undersigned.  A transcript of this hearing is of 
record.  The Board remanded this case to the RO for further 
development in May 2003.  It is now again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The veteran does not currently have a psychiatric disability.  

2.  The veteran does not currently have a right foot disability 
due to service.  

3.  The veteran has a low back strain due to an inservice injury.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §1110 (West 2002):  

2.  A right foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

3.  A low back strain was incurred during service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.102 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 2000).  Among 
other things, the VCAA eliminated the well-grounded-claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

The United States Court of Appeals for Veterans Claims (Court) has 
held that a VCAA notice letter consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412, 420-2 (2004).

In a letter dated in March 2001, the RO informed the veteran of 
the evidence needed to substantiate his current claim, and of who 
was responsible for obtaining what evidence.   In addition, this 
notice letter of March 2001 informed the veteran of the evidence 
that VA needed.  The March 2001 VCAA notice told the veteran of 
his responsibility for submitting evidence, and thereby put him on 
notice to submit all such evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 
at 422.  In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has taken the 
position that this decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding 
that a statute has a prohibited retroactive effect if it 
"impose[s] new duties with respect to transactions already 
completed" or "attaches new legal consequences to events completed 
before its enactment").  The notice requirement is a new duty that 
would attach to a completed transaction, namely the initial rating 
decision.

However, any defect with respect to the timing of the VCAA notice 
in this case was harmless error for the reasons specified below.  

While further relevant evidence has been associated with the 
claims folder subsequent to initial adjudication of his claims, 
the veteran would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  In this regard, it is apparent from a review of the 
veteran's most recent decision in November 2003, that the RO at 
that time considered the veteran's current claims on a de novo 
basis after consideration of all the relevant evidence.  

It does not appear from a review of the record that, after an 
earlier Board remand, any clinical evidence relevant to the 
veteran's current appeal is available, but not yet associated with 
the claims folder.  The Board notes that several attempts were 
made by the RO to obtain service medical records reported by the 
veteran.  The RO made several attempts to obtain these records, 
all of which were unavailing.  Moreover, it is also noted that, 
pursuant to the Board's recent Remand in this case the RO has 
attempted to obtain records reflecting reported treatment of the 
veteran for the claimed conditions since service discharge, but 
the veteran has not cooperated by providing the information and 
authorizations necessary to obtain such records.   

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability due to VA 
treatment and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has received recent VA examinations in 
regard to his claimed disabilities.  The examiners had access to 
all the relevant evidence of record and they have provided medical 
opinions regarding the medical questions pertinent to the 
veteran's current claims.  

                                                     I.  Factual 
Basis

The available service medical records include a copy of a 
Recommendation For An Administrative Separation, which revealed 
that the veteran was given a psychiatric examination in June 1996, 
which resulted in a diagnosis on Axis I of adjustment disorder 
with depressed mood.  On Axis II the diagnosis was personality 
disorder with antisocial, borderline, dependent features.  

During a VA psychiatric examination conducted in April 2001 the 
veteran stated that he slipped and fell in his barracks during 
service injury his back and leg.  He said that he was hospitalized 
for a week because of back pain.  He also said that he was 
disciplined for tardiness on one occasion during service and that 
this episode resulted in some depression and a suicide attempt.  
After evaluation the diagnoses on Axis I was "minimal depression, 
very mild;" and mildly excessive alcohol use.  On Axis II, the 
diagnosis was very mild, nonspecific personality disorder.  The 
examiner did not see the veteran as antisocial or as having an 
outright borderline personality.  

During an April 2001 orthopedic examination the veteran again gave 
a history of an inservice fall and resulting injury to the back 
and severe bruising to the right foot, which was classified as a 
contusion.  He said that he was currently unable to lift anything 
at work and had difficulty getting out of bed.  On evaluation, he 
was noted to walk with a very slow gingerly gait.  His posture was 
not erect and he had a very significant kyphos deformity of the 
upper thoracic spine.  

The veteran was reportedly unable, or refused, to try the 
customary maneuvers.  It was the doctor's opinion that the veteran 
was constitutionally challenged and it was noted that physical 
findings corresponded with his symptoms only to an extremely 
limited extent.  The diagnoses on the examination included status 
post fall on active duty with the Navy; chronic low back pain with 
diminished range of motion primarily due to guarding, but 
secondary to the fall injury in the Navy; status post contusion of 
the right foot secondary to the fall in the Navy; and chronic post 
contusion pain in the right foot which could possibly represent 
unilateral plantar fasciitis but more likely is simply associated 
with ongoing chronic pain problem post injury with psychosocial 
overlay.  

During a hearing before the undersigned in January 2003 the 
veteran related that he had suffered a fall while in the Navy, 
which resulted in injury to his back and right foot.  He said that 
he had a "breakdown after this injury.  The veteran said that 
after service he had a psychiatric evaluation from VA and also 
received treatment from his family physician.  

In April 2003 the examiner who conducted the April 2001 VA 
psychiatric examination issued a clarification of his views 
expressed in April 2001.  He said that he did not see any residual 
complication, which would interfere with the veteran socially or 
occupationally.  He said that the veteran's symptoms were so mild 
that he could just as well have said that the veteran was broadly 
within acceptable limits.  It was noted that the veteran did not 
carry any psychiatric diagnosis but was classified as mildly 
depressed "in order to give him the benefit of the doubt."  The 
doctor concluded that the veteran had "no disability whatsoever."

In August 2003 the examiner who conducted the April 2001 VA 
orthopedic examiner essentially stated that if the veteran did 
indeed suffer a fall during service it was at least as likely as 
not that his back symptoms, characterized as a strain, was related 
to an inservice fall.  Regarding his claim for right foot 
disability the doctor noted that any residuals from an inservice 
contusion had resolved.  The veteran was also noted to have a 
separate problem, plantar fasciitis that was unrelated to any 
inservice fall.  

                                                           II.  
Legal Analysis

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may be granted for disability diagnosed after 
service when the evidence demonstrates that such had its onset 
during service.  38 C.F.R. § 3.303(d) (2003).

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2003) 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Psychiatric Disability

Review of the record indicates that the veteran was treated for 
psychiatric symptomatology during service, which was diagnosed as 
an adjustment disorder and a personality disorder.  A personality 
disorder is not an acquired psychiatric disorder for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2003).  The 
veteran's adjustment disorder has been shown to be acute and 
transitory, inasmuch as it has not been identified since service.  

It is noted in this regard that the VA psychiatrist who examined 
the veteran after service has not rendered any diagnosis of any 
acquired psychiatric disability and has essentially found the 
veteran to be psychiatrically normal.  Since the evidence does not 
demonstrate that the veteran currently has an acquired psychiatric 
disorder related to service, service connection for a psychiatric 
disorder must be denied.  

Right Foot

Similarly, the post service clinical record fails to demonstrate 
the existence of any residual right foot disability that can be 
reasonably attributed to any injury during service.  It is noted 
in this regard that the physician who conducted the veteran's post 
service VA orthopedic examination disability specifically stated 
that any residuals from an inservice right foot contusion had 
resolved.  The veteran was also noted to have a separate problem 
with his right foot, plantar fasciitis, but the physician further 
noted that this disability was unrelated to any inservice episode.  
Since the evidence does not demonstrate that the veteran currently 
has any right foot disability due to service.  

Back

The veteran has also asserted that he sustained an injury to his 
back during service, which has been assessed as a low back strain.  
The physician who conducted the post service VA orthopedic 
examination of the veteran's back has opined that it was at least 
as likely as not due to the veteran's reported fall during 
service.  Although the veteran's service medical records are not 
available for review, the veteran is competent to testify that he 
suffered an injury to his back during service.  Since this is the 
case and since a VA physician has related the veteran's back 
strain to the veteran's reported inservice injury, the Board has 
resolved all reasonable doubt in the veteran's favor and finds 
that service connection for a low back disability is warranted.  


ORDER 

Entitlement to service connection for a psychiatric disability is 
denied.  

Entitlement to service connection for a right foot disability is 
denied.  

Entitlement to service connection for a low back disability, 
namely low back strain, is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



